EXHIBIT 32 APEX 2, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the QuarterlyReport of APEX 2, INC.(the Company) on Form 10-Q for the periodendedMarch 31, 2013as filed with the Securities and ExchangeCommission on the date hereof (the Report), I, Martin Mobarak, PrincipalExecutiveOfficer of the Company, certify,pursuant to 18 U.S.C.ss.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signedoriginal of thiswrittenstatementrequired by Section 906 has been providedto Martin Mobarak and will beretainedbyAPEX 2, INC. and furnished to the Securities and Exchange Commission or its staff upon request. Dated:April 30, 2013 By: /s/ Martin Mobarak Martin Mobarak Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer)
